Citation Nr: 1105219	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  10-15 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to a reduction in countable income effective December 
1, 2008, due to exclusion of unreimbursed medical expenses, for 
the purposes of determining the amount of the appellant's 
improved death pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran had active service from July 1942 to September 1945.  
He died in December 1984.  The appellant is the Veteran's 
surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2009 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  From December 1, 2008, to the present, the appellant's source 
of income has consisted of benefits from the Social Security 
Administration (SSA) totaling at least $11,440 on an annualized 
basis.

2.  The appellant's children incurred the home attendant expenses 
on behalf of their mother and they are considered constructive 
members of the appellant's household. 

3.  The home attendant expenses exceed five percent of the 2008 
MAPR for a surviving spouse requiring aid and attendance with no 
dependents.  


CONCLUSION OF LAW

The criteria have been met for exclusion of unreimbursed medical 
expenses from the appellant's countable income effective December 
1, 2008, in determining the amount of her improved death pension 
benefits.   38 U.S.C.A. §§ 1503, 1521, 1541, 5107 (West 2002 & 
Supp. 20009); 38 C.F.R. §§ 3.3, 3.21, 3.23, 3.31, 3.271, 3.272, 
3.273, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; 
see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 
187 (2002).  Congress, in enacting the statute, noted the 
importance of balancing the duty to assist with "the futility of 
requiring VA to develop claims where there is no reasonable 
possibility that the assistance would substantiate the claim."  
Mason v. Principi, 16 Vet.App. 129, 132 (2002) (quoting 146 CONG. 
REC. S9212 (daily ed. Sept. 25, 2000) (statement of Sen. 
Rockefeller)).  When the law and not the evidence is dispositive 
of the claim, the VCAA is not applicable.  See Mason, 16 Vet.App. 
at 132 (VCAA not applicable to a claim for nonservice-connected 
pension when the claimant did not serve on active duty during a 
period of war); Smith (Claudus) v. Gober, 14 Vet.App. 227 (2000) 
(VCAA did not affect a federal statute that prohibited payment of 
interest on past due benefits), aff'd, 28 F.3d 1384 (Fed. Cir. 
2002).  As the law is dispositive in the instant claim, the VCAA 
is not applicable.

In any event, even if VCAA does apply in this case, the record 
shows that the appellant was furnished adequate VCAA notice 
letters in January 2009 and November 2009 that addressed the 
income aspects of her pension claim.  The record further shows 
that there is no additional pertinent evidence which has been 
identified by the appellant, thus any VCAA assistance requirement 
has also been met.

Analysis

The Current claim on Appeal was received in November 26, 2008.  
By means of a rating decision dated in April 2009, the RO 
determined that the appellant was entitled to aid and attendance 
allowance, effective November 26, 2008.  In July 2009, the 
appellant was notified of the monthly award she was entitled to 
due to her grant of death pension benefits with aid and 
attendance, adjusted for changes in medical expenses.  The 
current appeal arises from her disagreement with the amount of 
medical expenses deducted from her total family income.

Death pension benefits are payable to the surviving spouse 
because of the non-service connected death of the veteran.  38 
U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4).  Basic entitlement exists 
if the veteran had qualifying wartime service or the veteran at 
the time of death was receiving or entitled to compensation for a 
service-connected disability based on service during a period of 
war.  Id.

In addition, the surviving spouse must meet specified net worth 
requirements and have an annual income that does not exceed the 
applicable maximum annual pension rate (MAPR).  Id.

Significant to this case, payments of any kind from any source 
shall be counted as income during the twelve-month annualization 
period in which received, unless specifically excluded by law or 
regulation.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271(a).

Amounts of unreimbursed medical expenses paid within the 12-month 
annualization period will be excluded from the surviving spouse's 
countable income, provided, in pertinent part, that (i) they were 
paid by a surviving spouse for medical expenses of the spouse; 
(ii) they were incurred on behalf of a person who is a member or 
a constructive member of the spouse's household; and (iii) they 
were in excess of five percent of the applicable MAPR for the 
spouse as in effect during the 12-month annualization period in 
which the medical expenses were paid.  38 C.F.R. § 3.272(g)(2).

The pension rate paid is computed by subtracting the claimant's 
countable income from the MAPR. 38 C.F.R. § 3.273.

Basic entitlement to such pension exists if, among other things, 
the appellant's income is not in excess of the MAPR specified in 
38 C.F.R. § 3.23. 38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 
3.3(a)(3).  The MAPR is published in Appendix B of VA Manual M21-
1 (M21- 1) and is to be given the same force and effect as 
published in VA regulations.  38 C.F.R. § 3.2

The maximum allowable rate for a surviving spouse requiring aid 
and attendance with no dependents was $12,681, effective December 
1, 2008.  See 38 C.F.R. § 3.23(a)(5); M21-1, Part I, Appendix B.  
Five percent of that amount equals $634.05.

Income from Social Security Administration (SSA) benefits is not 
specifically excluded under 38 C.F.R. § 3.272 and therefore is 
included as countable income.  Certain unreimbursed medical 
expenses (in excess of five percent of the MAPR) may be excluded 
from countable income for the same 12-month annualization period 
to the extent they were paid.  38 C.F.R. § 3.272.

In a VA Form 21-534, Application for Dependency and Indemnity 
Compensation, Death Pension, and Accrued Benefits by a Surviving 
Spouse or Child, received in December 2008, the appellant 
reported her current income, consisting of her receipt of $1,015 
monthly from the SSA.  This equates to an amount of $12,180 per 
year. 

This amount differs slightly from correspondence from the Social 
Security Administration dated in September 2008 that indicated 
that beginning December 2007, the appellant would receive a 
regular monthly payment of $1,040, which equates to an amount of 
$12, 480 per year.  Such discrepancy notwithstanding, neither 
amount exceeds the MAPR of $12,681 effective during the 
annualization period.

This appeal, however, arises from the appellant's contention that 
that the expenses she incurred for in-home attendant care should 
be deducted from her income as medical expenses.

In support of her claim, the appellant has submitted invoices for 
her home attendant dating from November 24, 2007, through July 
29, 2008, at an hourly rate of $20, a daily rate of $205 and a 
holiday rate of $410.  The appellant has indicated that her home 
attendant expenses average $810 a week.  

The appellant explained that when her resources became depleted, 
toward the end of 2008, her children began paying for her home 
care service.  She has submitted copies of cancelled checks 
dating from November 2007 to November 2008, which list the 
account holders as Goldie Lichter, Arlen Lichter, and GBL Home 
Account.  As of November 27, 2008, the appellant has submitted 
copies of checks made out to her home attendants that list the 
account holders as Irene L. Schwartz and Arlen I. Lichter.

Upon review of the aforementioned evidence, the Board finds that 
the appellant's unreimbursed medical expenses paid for her home 
attendant should excluded from the surviving spouse's countable 
income, in light of the criterion of 38 C.F.R. § 3.272(g)(2).   
First, the expenses were paid by her children, who can be 
considered constructive members of the appellant's household.  

Additionally, the expenses incurred for the appellant's home 
attendant were in excess of five percent of the applicable MAPR 
as in effect during the 12-month annualization period in which 
the medical expenses were paid.  As noted, the maximum allowable 
rate for a surviving spouse requiring aid and attendance with no 
dependents was $12,681, effective December 1, 2008.  Again, five 
percent of this amount is $634.05.  In this case, at an average 
of $810 a week for a home attendant, the medical expenses far 
exceed five percent of the MAPR.

In conclusion, the appellant's home attendant fees are considered 
an unreimbursed medical expense.  Because such expenses exceed 5 
percent of the annual pension limit, the entirety of such 
expenses may be used to reduce her income in computation of the 
appellant's VA pension.  38 C.F.R. § 3.272(g)(2)(iii).  


ORDER

The claim of entitlement to a reduction in countable income due 
to exclusion of unreimbursed medical expenses, for the purposes 
of determining the amount of the appellant's improved death 
pension benefits, is granted.  



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


